Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022 and 01/18/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,099,932. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application 17/307,129
U.S. Patent No. 11,099,932
As per claim 1:
A controller comprising: 

a host controller 

performing an encryption operation about a first data which is received from a host, and 

outputting a third data set including encrypted data;  


a buffer temporarily storing the third data set which is output from the host controller; and 

a memory controller checking the third data set by performing a decoding operation and..

a syndrome check operation. 

As per claim 1:
A controller comprising: 



an encryption encoder configured to encrypt the first data set….

generate a third data set


a buffer configured to temporarily store the third data set;  

an ECC decoder configured to decode the third data set received from the buffer, and…

… perform a syndrome check operation on the fifth data set.

As per claim 2:
wherein the host controller comprises: 

an external cyclic redundancy check (ECRC) encoder configured to add a first parity to the first data, and 




a first error correction code (ECC) encoder configured 

to add a second parity to an input data set by encoding the input data set, generate the third data set, and 

output the third data set to the buffer. 
As per claim 1: (continued)


an external cyclic redundancy check (ECRC) encoder configured to add a first parity to original data

 which is composed of a first bit number, and 


an error correction code (ECC) encoder configured 


to add a second parity to the second data set by encoding, and generate a third data set 

a buffer configured to temporarily store the third data set;
As per claim 7:

a first ECC decoder configured to decode the third data set which is received from the buffer, and 

generate a fourth data set; 


a first checker configured to add a low density parity check (LDPC) parity to the fourth data set by LDPC encoding on the fourth data set, and 

generate a fifth data set;  and 


a second checker configured to perform the syndrome check operation on the fifth data set

As per claim 1: (continued)

an ECC decoder configured to decode the third data set received from the buffer, and 

generate a fourth data set which is composed of the third bit number; 

 a first checker configured to add a low density parity check (LDPC) parity to the fourth data set by LDPC encoding on the fourth data set, and 

generate a fifth data set which is composed of a fourth bit number greater than the third bit number;  and

 a second checker configured to perform a syndrome check operation on the fifth data set.

As per claim 3:

an encryption encoder configured to encrypt the first data set to output a second data set which is composed of a second bit number 
. 

As per claim 1: (continued)

an encryption encoder configured to encrypt the first data set, and output a second data set which is composed of the second bit number;  




One of ordinary skill in the art would clearly recognize the combination of claims 1, 2, and 7 are an obvious variation of the claimed subject matter of independent claim 1 of patent US 11,099,932. 
The main differences are that the independent claim 1 of current application is broader and requires less limitations as the independent claim 1 of patent US 11,099,932.  However, the combination of claims 1, 2, and 7 recite similar limitations as the independent claim 1 of patent US 11,099,932.

As such, one of ordinary skill in the art would clearly recognize the claims 1-19 are an obvious variation of the claimed subject matter of independent claim 1 of patent US 11,099,932. 


Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/141,319 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 

Instant Application 17/307,129
U.S. Application 17/141,319
As per claim 1:


a host controller 

performing an encryption operation about a first data which is received from a host, and 

outputting a third data set including encrypted data;  


a buffer temporarily storing the third data set which is output from the host controller; and 

a memory controller checking the third data set by performing a decoding operation and..a syndrome check operation. 

As per claim 1:




an error correction code (ecc) encoder configured to encode data and generate a parity, and generate a data set including an encoded data and the parity; 







an ecc decoder configured to decode the data set received from the ecc encoder and generate decoded data;  a first checker configured to encode the decoded data and generate a low density parity check (ldpc) data set;  and a second checker configured to search an error in paths from the ecc encoder to the second checker by checking the dpc data set. 
 

As per claim 2:
wherein the host controller comprises: 

an external cyclic redundancy check (ECRC) encoder configured to add a first parity to the first data, and generate a first data set including the first parity and original data;  and a first error correction code (ECC) encoder configured to add a second parity to an input data set by encoding the input data set, generate the third data set, and output the third data set to the buffer. 
As per claim 1: (continued)


an error correction code (ecc) encoder configured to encode data and generate a parity, and generate a data set including an encoded data and the parity
As per claim 7:



generate a fourth data set; 


a first checker configured to add a low density parity check (LDPC) parity to the fourth data set by LDPC encoding on the fourth data set, and generate a fifth data set;  and 


a second checker configured to perform the syndrome check operation on the fifth data set

As per claim 1: (continued)






a first checker configured to encode the decoded data and generate a low density parity check (ldpc) data set;  and 


a second checker configured to search an error in paths from the ecc encoder to the second checker by checking the dpc data set. 

As per claim 3:

an encryption encoder configured to encrypt the first data set to output a second data set which is composed of a second bit number 
which is greater than the first bit number, wherein the second data set is input to the first ECC encoder. 

As per claim 1: (continued)

an encryption encoder configured to encrypt the first data set, and output a second data set which is composed of the second bit number;  




As such, one of ordinary skill in the art would clearly recognize the claims 1-19 are an obvious variation of the claimed subject matter of independent claim 1 of copending Application No. 17/141,319


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 1, is the claim to a process, machine manufacture or composition of matter? Yes.

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 1recite(s) the abstract limitations such as “performing an encryption operation ([0051] defines as DES algorithm and AES algorithm) about a first data which is received from a host, and outputting a third data set including encrypted data ([0051] defines as DES algorithm and AES algorithm);  a buffer temporarily storing the third data set ….;  and ….checking the third data set by performing a decoding operation and a syndrome check operation ([0057]-[0062] defines operations as mathematical calculation and equations)  is a process that, under its broadest reasonable interpretation, covers performance of the limitation under the mathematical 

Claim 2-5, 7-19 recite abstract limitations for encoding, decoding, encrypting and encrypting data according to algorithm and mathematical calculation.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mathematical Processes” grouping of abstract ideas.   Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “a host controller, a memory controller and a buffer memory” (see claim 1) with software module for encrypting data and encoding data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claim 1 do not recite any additional elements except a generic processor such as “a host controller, a memory controller and a buffer memory” (see claim 1) for encoding.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

about" in claim 1 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 1 recites a limitation such as “performing an encryption operation about a first data which is received from a host, and outputting a third data set including encrypted data”

The recited limitation “about first data which is received from a host” renders this limitation indefinite because it is unclear whether the encryption operation is performed on a first data wherein the first data is received from a host.  Applicant’s figure 4 does not show that that the first data DATA1 is input directly into the Encryption 12 for performing encryption operation.  It shows that the first parity data set 1P_Data is input into the encryption operation.   As such, it is unclear how the encryption operation can perform on a first data.

Claim 1 recites the limitation "third data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites a limitation such as “performing an encryption operation about a first data which is received from a host, and outputting a third data set including encrypted data”

The recited limitation “outputting a third data set” renders this limitation indefinite because it is unclear whether the third data set is output after encryption operation on a first data.  Figure 4 shows that the encrypted data EDATA is output from encryption encoder and it does not show a third data set.  As such, it is unclear how the third data set is output from the encryption operation.

The recited limitation “outputting a third data set” is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Applicant fails to provide a method of generating a third data set so the third data set can output from the host controller.

Claim 2 recites the limitation “original data ".  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites a limitation such as “generate a first data set including the first parity and original data”

The recited limitation “original data” render this limitation indefinite because Applicant fails to provide a method of obtaining an original data so that the first data set can include the original data. 



Claim 2 recites a limitation such as “add a second parity to an input data set by encoding the input data set”

The recited limitation “an input data set” render this limitation indefinite because Applicant fails to provide a method of obtaining an input data set.

 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 6, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2009/0,044,077), in view of Lu et al. (US 2010/0,220,859)

As per claim 1:

Choi discloses:

A controller comprising: 
((Choi, [0037] memory controller 120 includes a host interface 121, a flash interface 122, a central processing unit (CPU) 123, an ECC circuit 124, a ROM 125, a RAM 126, and an encrypt/decrypt (Enc/Dec) circuit 127)

a host controller 
(Choi, [0037] memory controller 120 includes a host interface 121, a flash interface 122, a central processing unit (CPU) 123, an ECC circuit 124, a ROM 125, a RAM 126, and an encrypt/decrypt (Enc/Dec) circuit 127)

performing an encryption operation about a first data which is received from a host, and outputting a third data set including encrypted data;  
(Choi, [0058] Referring to FIGS. 1 through 3, in step 31, the CPU 123 stores data transmitted from the host 110 in the RAM 126.  In step 32, the ECC circuit 124 generates the first ECC ECC_FM corresponding to the data transmitted from the host 110.  In step 33, the Enc/Dec circuit 127 encrypts Enc (ECC_FM) the generated first ECC ECC_FM.  In step 34, the ECC circuit 124 generates the second ECC ECC_FS corresponding to the encrypted Enc (ECC_FM) first ECC ECC_FM.  In step 35, the CPU 123 stores the data transmitted from the host 110, the encrypted Enc (ECC_FM) first ECC ECC_FM, and the second ECC ECC_FS in the flash memory 13)

a buffer temporarily storing the third data set which is output from the host controller; and 
(Choi, [0058] Referring to FIGS. 1 through 3, in step 31, the CPU 123 stores data transmitted from the host 110 in the RAM 126.  In step 32, the ECC circuit 124 generates the first ECC ECC_FM corresponding to the data transmitted from the host 110.  In step 33, the Enc/Dec circuit 127 encrypts Enc (ECC_FM) the generated first ECC ECC_FM.  In step 34, the ECC circuit 124 generates the second ECC ECC_FS corresponding to the encrypted Enc (ECC_FM) first ECC ECC_FM.  In step 35, the CPU 123 stores the data transmitted from the host 110, the encrypted Enc (ECC_FM) first ECC ECC_FM, and the second ECC ECC_FS in the flash memory 13)

a memory controller checking the third data set by performing a decoding operation and a 
(Choi, [0058] Referring to FIGS. 1 through 3, in step 31, the CPU 123 stores data transmitted from the host 110 in the RAM 126.  In step 32, the ECC circuit 124 generates the first ECC ECC_FM corresponding to the data transmitted from the host 110.  In step 33, the Enc/Dec circuit 127 encrypts Enc (ECC_FM) the generated first ECC ECC_FM.  In step 34, the ECC circuit 124 generates the second ECC ECC_FS corresponding to the encrypted Enc (ECC_FM) first ECC ECC_FM.  In step 35, the CPU 123 stores the data transmitted from the host 110, the encrypted Enc (ECC_FM) first ECC ECC_FM, and the second ECC ECC_FS in the flash memory 13)
(Choi, [0059] FIG. 4 is a flowchart illustrating a reading method for the flash memory system using the encryption method illustrated in FIG. 3. [0060] Referring to FIGS. 1 through 4, in step 41, the CPU 123 reads the data (the data in the main area, the encrypted Enc (ECC_FM) first ECC ECC_FM, and the second ECC ECC_FS) stored in the flash memory 130. [0061] In step 42, the CPU 123 determines whether an error is detected in the encrypted Enc (ECC_FM) first ECC ECC_FM. [0062] In step 43, if an error is detected from the encrypted Enc (ECC_FM) first ECC ECC_FM, the ECC circuit 124 decodes the second ECC ECC_FS.  That is, the CPU 123 corrects the error in the encrypted Enc (ECC_FM) first ECC ECC_FM based on the second ECC ECC_FS. [0063] In step 44, the Enc/Dec circuit 127 decrypts the encrypted Enc (ECC_FM) first ECC ECC_FM.  In step 45, the CPU 123 determines whether an error is detected in the data in the main area. [0064] In step 46, if an error is detected in the data in the main area, the ECC circuit 124 decodes the first ECC ECC_FM.  That is, the CPU 123 corrects the error of the data in the main area based on the first ECC ECC_FM. [0065] In step 47, the CPU 123 loads the data of the main area in the RAM 126)

Choi does not clearly disclose the use of syndrome operation for decoding.

Lu discloses:
the use of syndrome operation for decoding.
(Lu, [0045] With reference to FIG. 5, the error correction decoding module 3 of the decoding device 200 includes a syndrome determining unit 30, an error information determining unit 40, an error location determining unit 70, an error value determining unit 80, and a syndrome correcting unit 90)
 (Lu, [0022] With reference to FIG. 2, the preferred embodiment of a communication system according to the present invention includes an encoding device 100 and a decoding device 200.  The encoding device 100 includes an encrypting module 1 and an error correction encoding module 2.  The decoding device 200 includes an error correction decoding module 3 and a decoding module 4)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Lu’s error correcting decoding module with syndrome into the decoding of Choi as a method for decoding and correcting encoded data.
(Lu, [0045] With reference to FIG. 5, the error correction decoding module 3 of the decoding device 200 includes a syndrome determining unit 30, an error information determining unit 40, an error location determining unit 70, an error value determining unit 80, and a syndrome correcting unit 90)
 (Lu, [0022] With reference to FIG. 2, the preferred embodiment of a communication system according to the present invention includes an encoding device 100 and a decoding device 200.  The encoding device 100 includes an encrypting module 1 and an error correction encoding module 2.  The decoding device 200 includes an error correction decoding module 3 and a decoding module 4)

As per claim 6:
Choi-Lu further discloses:
 wherein the buffer includes a volatile memory or a non-volatile memory. 
(Choi, Fig. 1, RAM 126, ROM 127, Flash Memory 130)

As per claim 16:
Choi-Lu further discloses:

wherein the host controller further comprises: 

a second ECC decoder configured to decode the third data set which is received from the buffer, and generate the input data set; and an ECRC decoder configured to decode the first data set, and output the first data to a host.  
(Choi, [0061] In step 42, the CPU 123 determines whether an error is detected in the encrypted Enc (ECC_FM) first ECC ECC_FM. [0062] In step 43, if an error is detected from the encrypted Enc (ECC_FM) first ECC ECC_FM, the ECC circuit 124 decodes the second ECC ECC_FS.  That is, the CPU 123 corrects the error in the encrypted Enc (ECC_FM) first ECC ECC_FM based on the second ECC ECC_FS. [0063] In step 44, the Enc/Dec circuit 127 decrypts the encrypted Enc (ECC_FM) first ECC ECC_FM.  In step 45, the CPU 123 determines whether an error is detected in the data in the main area. [0064] In step 46, if an error is detected in the data in the main area, the ECC circuit 124 decodes the first ECC ECC_FM.  That is, the CPU 123 corrects the error of the data in the main area based on the first ECC ECC_FM)
 
As per claim 17:
Choi-Lu further discloses:

wherein the host controller further comprises: an encryption decoder configured to decrypt the input data set, and output the first data set.  
(Choi, [0061] In step 42, the CPU 123 determines whether an error is detected in the encrypted Enc (ECC_FM) first ECC ECC_FM. [0062] In step 43, if an error is detected from the encrypted Enc (ECC_FM) first ECC ECC_FM, the ECC circuit 124 decodes the second ECC ECC_FS.  That is, the CPU 123 corrects the error in the encrypted Enc (ECC_FM) first ECC ECC_FM based on the second ECC ECC_FS. [0063] In step 44, the Enc/Dec circuit 127 decrypts the encrypted Enc (ECC_FM) first ECC ECC_FM.  In step 45, the CPU 123 determines whether an error is detected in the data in the main area. [0064] In step 46, if an error is detected in the data in the main area, the ECC circuit 124 decodes the first ECC ECC_FM.  That is, the CPU 123 corrects the error of the data in the main area based on the first ECC ECC_FM)

Claim 2-5, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2009/0,044,077), in view of Lu et al. (US 2010/0,220,859), in view of Hwang et al. (US 2011/0,010,604)


As per claim 2:
Choi-Lu further discloses:

wherein the host controller comprises: 

an external cyclic redundancy check (ECRC) encoder configured to add a first 
(Choi, [0058] Referring to FIGS. 1 through 3, in step 31, the CPU 123 stores data transmitted from the host 110 in the RAM 126.  In step 32, the ECC circuit 124 generates the first ECC ECC_FM corresponding to the data transmitted from the host 110.  In step 33, the Enc/Dec circuit 127 encrypts Enc (ECC_FM) the generated first ECC ECC_FM.  In step 34, the ECC circuit 124 generates the second ECC ECC_FS corresponding to the encrypted Enc (ECC_FM) first ECC ECC_FM.  In step 35, the CPU 123 stores the data transmitted from the host 110, the encrypted Enc (ECC_FM) first ECC ECC_FM, and the second ECC ECC_FS in the flash memory 13)

a first error correction code (ECC) encoder configured to add a second 
(Choi, [0058] Referring to FIGS. 1 through 3, in step 31, the CPU 123 stores data transmitted from the host 110 in the RAM 126.  In step 32, the ECC circuit 124 generates the first ECC ECC_FM corresponding to the data transmitted from the host 110.  In step 33, the Enc/Dec circuit 127 encrypts Enc (ECC_FM) the generated first ECC ECC_FM.  In step 34, the ECC circuit 124 generates the second ECC ECC_FS corresponding to the encrypted Enc (ECC_FM) first ECC ECC_FM.  In step 35, the CPU 123 stores the data transmitted from the host 110, the encrypted Enc (ECC_FM) first ECC ECC_FM, and the second ECC ECC_FS in the flash memory 13)

output the third data set to the buffer. 
(Choi, [0058] Referring to FIGS. 1 through 3, in step 31, the CPU 123 stores data transmitted from the host 110 in the RAM 126.  In step 32, the ECC circuit 124 generates the first ECC ECC_FM corresponding to the data transmitted from the host 110.  In step 33, the Enc/Dec circuit 127 encrypts Enc (ECC_FM) the generated first ECC ECC_FM.  In step 34, the ECC circuit 124 generates the second ECC ECC_FS corresponding to the encrypted Enc (ECC_FM) first ECC ECC_FM.  In step 35, the CPU 123 stores the data transmitted from the host 110, the encrypted Enc (ECC_FM) first ECC ECC_FM, and the second ECC ECC_FS in the flash memory 13)

Choi-Lu does not disclose:
Add parity when encoding with an ECC and/or second ECC

Hwang discloses:
Add parity when encoding with an ECC and/or second ECC
(Hwang, Fig. 7A, First ECC Encoder 710, Encrypt Unit 720, Second ECC Encoder 730)
(Hwang, Fig. 7B, First ECC Decoder 740, Decrypt Unit 750, Second ECC Decoder 760)
(Hwang, [008]-[0083] first ECC-encoder 710 … may generate a first ECC block by attaching a first parity of 4 bytes to the first message data. [0082] encrypt unit 720 may encrypt at least a portion of the first ECC-encoded information, …second ECC-encoder 730 may receive the first ECC block, wherein the portion of bytes are encrypted, and may generate a second ECC block by attaching a second parity to the first ECC block)


(Hwang, Fig. 7A, First ECC Encoder 710, Encrypt Unit 720, Second ECC Encoder 730)
(Hwang, Fig. 7B, First ECC Decoder 740, Decrypt Unit 750, Second ECC Decoder 760)
(Hwang, [008]-[0083] first ECC-encoder 710 … may generate a first ECC block by attaching a first parity of 4 bytes to the first message data. [0082] encrypt unit 720 may encrypt at least a portion of the first ECC-encoded information, …second ECC-encoder 730 may receive the first ECC block, wherein the portion of bytes are encrypted, and may generate a second ECC block by attaching a second parity to the first ECC block)

As per claim 3:
Choi-Lu-Hwang further discloses:
an encryption encoder configured to encrypt the first data set to output a second data set which is composed of a second bit number which is greater than the first bit number, wherein the second data set is input to the first ECC encoder. 
(Choi, [0058] Referring to FIGS. 1 through 3, in step 31, the CPU 123 stores data transmitted from the host 110 in the RAM 126.  In step 32, the ECC circuit 124 generates the first ECC ECC_FM corresponding to the data transmitted from the host 110.  In step 33, the Enc/Dec circuit 127 encrypts Enc (ECC_FM) the generated first ECC ECC_FM.  In step 34, the ECC circuit 124 generates the second ECC ECC_FS corresponding to the encrypted Enc (ECC_FM) first ECC ECC_FM.  In step 35, the CPU 123 stores the data transmitted from the host 110, the encrypted Enc (ECC_FM) first ECC ECC_FM, and the second ECC ECC_FS in the flash memory 13)
(Hwang, Fig. 7A, First ECC Encoder 710, Encrypt Unit 720, Second ECC Encoder 730)

As per claim 4:
Choi-Lu-Hwang further discloses:
wherein the first data is composed of a first bit number, the first data set is composed of a second bit number which is greater than the first bit number, and the third data set is composed of a third bit number which is greater than the second bit number. 
(Choi, [0058] Referring to FIGS. 1 through 3, in step 31, the CPU 123 stores data transmitted from the host 110 in the RAM 126.  In step 32, the ECC circuit 124 generates the first ECC ECC_FM corresponding to the data transmitted from the host 110.  In step 33, the Enc/Dec circuit 127 encrypts Enc (ECC_FM) the generated first ECC ECC_FM.  In step 34, the ECC circuit 124 generates the second ECC ECC_FS corresponding to the encrypted Enc (ECC_FM) first ECC ECC_FM.  In step 35, the CPU 123 stores the data transmitted from the host 110, the encrypted Enc (ECC_FM) first ECC ECC_FM, and the second ECC ECC_FS in the flash memory 13)
(Hwang, Fig. 7A, First ECC Encoder 710, Encrypt Unit 720, Second ECC Encoder 730)

As per claim 5:
Choi-Lu-Hwang further discloses:
wherein the first data set which is generated in the ECRC encoder is directly transferred to the encryption encoder, and the input data set which is outputted from the encryption encoder is directly transferred to the first ECC encoder. 
(Choi, [0058] Referring to FIGS. 1 through 3, in step 31, the CPU 123 stores data transmitted from the host 110 in the RAM 126.  In step 32, the ECC circuit 124 generates the first ECC ECC_FM corresponding to the data transmitted from the host 110.  In step 33, the Enc/Dec circuit 127 encrypts Enc (ECC_FM) the generated first ECC ECC_FM.  In step 34, the ECC circuit 124 generates the second ECC ECC_FS corresponding to the encrypted Enc (ECC_FM) first ECC ECC_FM.  In step 35, the CPU 123 stores the data transmitted from the host 110, the encrypted Enc (ECC_FM) first ECC ECC_FM, and the second ECC ECC_FS in the flash memory 13)
(Hwang, Fig. 7A, First ECC Encoder 710, Encrypt Unit 720, Second ECC Encoder 730)


As per claim 18:
Choi-Lu further discloses:

(Choi, [0061] In step 42, the CPU 123 determines whether an error is detected in the encrypted Enc (ECC_FM) first ECC ECC_FM. [0062] In step 43, if an error is detected from the encrypted Enc (ECC_FM) first ECC ECC_FM, the ECC circuit 124 decodes the second ECC ECC_FS.  That is, the CPU 123 corrects the error in the encrypted Enc (ECC_FM) first ECC ECC_FM based on the second ECC ECC_FS. [0063] In step 44, the Enc/Dec circuit 127 decrypts the encrypted Enc (ECC_FM) first ECC ECC_FM.  In step 45, the CPU 123 determines whether an error is detected in the data in the main area. [0064] In step 46, if an error is detected in the data in the main area, the ECC circuit 124 decodes the first ECC ECC_FM.  That is, the CPU 123 corrects the error of the data in the main area based on the first ECC ECC_FM)

Hwang discloses:
Removal parity.
(Hwang, Fig. 7A, First ECC Encoder 710, Encrypt Unit 720, Second ECC Encoder 730)
(Hwang, Fig. 7B, First ECC Decoder 740, Decrypt Unit 750, Second ECC Decoder 760)


(Hwang, Fig. 7A, First ECC Encoder 710, Encrypt Unit 720, Second ECC Encoder 730)
(Hwang, Fig. 7B, First ECC Decoder 740, Decrypt Unit 750, Second ECC Decoder 760)
(Hwang, [008]-[0083] first ECC-encoder 710 … may generate a first ECC block by attaching a first parity of 4 bytes to the first message data. [0082] encrypt unit 720 may encrypt at least a portion of the first ECC-encoded information, …second ECC-encoder 730 may receive the first ECC block, wherein the portion of bytes are encrypted, and may generate a second ECC block by attaching a second parity to the first ECC block)

As per claim 19:
Choi-Lu further discloses:
wherein the ECRC decoder removes the first 
(Choi, [0061] In step 42, the CPU 123 determines whether an error is detected in the encrypted Enc (ECC_FM) first ECC ECC_FM. [0062] In step 43, if an error is detected from the encrypted Enc (ECC_FM) first ECC ECC_FM, the ECC circuit 124 decodes the second ECC ECC_FS.  That is, the CPU 123 corrects the error in the encrypted Enc (ECC_FM) first ECC ECC_FM based on the second ECC ECC_FS. [0063] In step 44, the Enc/Dec circuit 127 decrypts the encrypted Enc (ECC_FM) first ECC ECC_FM.  In step 45, the CPU 123 determines whether an error is detected in the data in the main area. [0064] In step 46, if an error is detected in the data in the main area, the ECC circuit 124 decodes the first ECC ECC_FM.  That is, the CPU 123 corrects the error of the data in the main area based on the first ECC ECC_FM)

Hwang discloses:
Removal parity.
(Hwang, Fig. 7A, First ECC Encoder 710, Encrypt Unit 720, Second ECC Encoder 730)
(Hwang, Fig. 7B, First ECC Decoder 740, Decrypt Unit 750, Second ECC Decoder 760)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Hwang’s ECC with parity into the ECC of Choi-Lu in order to error correction performance.
(Hwang, Fig. 7A, First ECC Encoder 710, Encrypt Unit 720, Second ECC Encoder 730)
(Hwang, Fig. 7B, First ECC Decoder 740, Decrypt Unit 750, Second ECC Decoder 760)
(Hwang, [008]-[0083] first ECC-encoder 710 … may generate a first ECC block by attaching a first parity of 4 bytes to the first message data. [0082] encrypt unit 720 may encrypt at least a portion of the first ECC-encoded information, …second ECC-encoder 730 may receive the first ECC block, wherein the portion of bytes are encrypted, and may generate a second ECC block by attaching a second parity to the first ECC block)

Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if Applicant can overcome other rejections above.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record do not discloses the limitation such as “a controller comprising: a host controller performing an encryption operation about a first data which is received from a host, and outputting a third data set including encrypted data; a buffer temporarily storing the third data set which is output from the host controller;  and a memory controller checking the third data set by performing a decoding operation and a syndrome check operation; wherein the memory controller comprises: a first ECC decoder configured to decode the third data set which is received from the buffer, and generate a fourth data set; a first checker configured to add a low density parity check (LDPC) parity to the fourth data set by LDPC encoding on the fourth data set, and .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/Primary Examiner, Art Unit 2111